808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven C. WILSON, Plaintiff-Appellant,v.James D. LLEWELLYN;  Charles C. Lamm, Jr. Defendants-Appellees.
No. 86-6612.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Dec. 23, 1986.

Before WIDENER, HALL and WILKINSON, Circuit Judges.
Steven C. Wilson, pro se.
Jacob L. Safron, Office of the Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Wilson v. Llewellyn, C/A No. 85-1481-CRT (E.D.N.C., Mar. 28 and May 8, 1986).*


2
AFFIRMED.



*
 The district court did not abuse its discretion in denying the post-trial motion for rehearing, new trial, and amendment of the judgment